Citation Nr: 0833709	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to a compensable initial rating for bilateral 
hydroceles and orchalgia associated with low back pain.  

5.  Entitlement to an increased initial rating for a right 
knee disability, rated as 0 percent disabling from June 12, 
2001, to March 2, 2005, and as 10 percent disabling since 
March 2, 2005.  

6.  Entitlement to an increased initial rating for a low back 
disability, rated as 10 percent disabling from June 12, 2001, 
to March 2, 2005, and as 40 percent disabling since March 2, 
2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to July 1995 
and from November 1996 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a right shoulder 
disability, a left shoulder disability, and a cervical spine 
disability; granted service connection and awarded a 0 
percent disability rating for bilateral hydroceles and 
orchalgia associated with low back pain, effective June 12, 
2001; granted service connection and awarded a 0 percent 
disability rating for a right knee disability, effective June 
12, 2001; and granted service connection and awarded a 10 
percent disability rating for a low back disability, 
effective June 12, 2001.  The veteran testified before the 
Board in June 2008.  

A November 2005 rating decision increased the rating for a 
right knee disability, from 0 to 10 percent disabling, 
effective March 2, 2005.  The November 2005 rating decision 
also increased the rating for a low back disability, from 10 
to 40 percent disabling, effective March 2, 2005.  However, 
as those grants do not represent a total grant of benefits 
sought on appeal, the claims for increase remain before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  
  
The issues of entitlement to service connection for a 
cervical spine disability and entitlement to an increased 
initial rating for a low back disability are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of any 
right shoulder disability.

2.  The veteran does not have a current diagnosis of any left 
shoulder disability.

3.  The veteran's bilateral hydroceles and orchalgia 
associated with low back pain are manifested by no more than 
intermittent scrotal pain associated with back pain and 
minimal bilateral hydroceles.  

4.  For the period of June 12, 2001, to March 2, 2005, the 
right knee disability was manifested by full extension and 
flexion.  There was x-ray evidence of arthritis, but no 
instability, subluxation, dislocation, ankylosis, or locking.  

5.  Since March 2, 2005, the right knee disability has been 
manifested by full extension and flexion limited at most to 
110 degrees.  There is x-ray evidence of arthritis, but no 
instability, subluxation, dislocation, ankylosis, or locking.


CONCLUSIONS OF LAW

1.  The veteran's claimed right shoulder disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The veteran's claimed left shoulder disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  The criteria for a compensable rating for service-
connected bilateral hydroceles and orchalgia associated with 
low back pain have not been met since June 12, 2001, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, DC 7523 (2007).

4.  The criteria for an initial 10 percent rating for a right 
knee disability have been met for the period of June 12, 
2001, to March 2, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 
5003, 5257, 5260, 5261 (2007).    

5.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met since 
March 2, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5003, 
5257, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

Right and Left Shoulder Disabilities 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's service medical records are negative for any 
complaints of or treatment for any right or left shoulder 
disability.  At his April 2001 separation examination, 
although the veteran complained of shoulder pain, both of his 
shoulders were found to have no abnormalities.  

There are no post-service medical records showing any right 
shoulder or left shoulder disability.  VA examinations in 
September 2002 and October 2006 revealed normal shoulder 
examinations and x-rays.   The examiners diagnosed the 
veteran with bilateral shoulder pain.      

While the veteran was diagnosed with bilateral shoulder pain, 
pain is not analogous to disability.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Absent evidence of a current disability, service 
connection for right and left shoulder disabilities must be 
denied.  There is no competent medical evidence of record 
that demonstrates the presence of any shoulder disability.  
Because no shoulder disability has been diagnosed in this 
case, the Board finds that service connection for a right 
shoulder and left shoulder disability is not warranted.

The Board has considered the veteran's claims that he has a 
right shoulder and left shoulder disability related to his 
service.  However, as a layman, the veteran is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The Board finds that the preponderance of the evidence is 
against the claims for service connection, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Increased Ratings 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Bilateral Hydroceles and Orchalgia Associated With Low Back 
Pain 

Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2007).  

The veteran has bilateral hydroceles and orchalgia associated 
with low back pain that originated as groin pain in service.  
The RO rated the bilateral hydroceles and orchalgia 
associated with low back pain, by analogy, under Diagnostic 
Code (DC) 7523.  While no diagnostic code specifically 
addresses bilateral hydroceles and orchalgia associated with 
low back pain, DC 7523 does address the condition of the 
testicles, which is precisely related to the symptomatology 
described by the veteran.  The Board can identify no more 
appropriate diagnostic codes and the veteran has not 
identified any.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
Accordingly, the Board will proceed with an analysis of the 
veteran's disability under this diagnostic code.   

Under DC 7523, complete atrophy of one testicle warrants a 
noncompensable rating.  Complete atrophy of both testicles 
warrants a 20 percent rating, with consideration for special 
monthly compensation.  38 C.F.R. § 4.115(b), DC 7523 (2007). 

On VA examination in August 2002, the veteran complained of 
soreness in his left testicle that occurred sometimes with 
low back pain.  He currently experienced lower abdominal pain 
on bending.  Examination revealed that the veteran's 
testicles were normal in size and non-tender.  No swelling 
was detected.  

At a November 2002 VA examination, the veteran complained of 
intermittent left testicular pains for the previous 8 to 9 
years.  He reported that the pain was initiated by activity 
and described the pain as being between mild to severe.  He 
stated that his scrotal pains occurred simultaneously with 
his low back pains.  Examination revealed that both testes 
were descended, and that there were no penile lesions.  A 
September 2002 scrotal sonogram showed no evidence of 
testicular masses or varicoceles.  However, there was 
evidence of small hydroceles bilaterally.  The examiner 
diagnosed the veteran with bilateral hydroceles and history 
of groin pain and hydroceles.  He noted that it was unlikely 
that the hydroceles were the causative factor of his 
symptoms.  

On VA examination in February 2005, the veteran complained of 
intermittent scrotal pain on both sides.  He reported that 
whenever he had a bout of back pain, the pain would spread to 
the area of his scrotum.  He stated that the pain occurred on 
the left side most of the time, but that it also occurred on 
the right side.  He complained of taking a long time to void 
but reported having a good urinary stream.  He stated that he 
only had nocturia once and that he had no history of burning, 
dysuria, or hematuria.  Examination revealed normal testicles 
with no evidence of hydroceles or varicoceles.  The Valsalva 
maneuver was negative for varicoceles.  The diagnostic 
impression was orchalgia of known origin that was probably 
related to the veteran's back condition.  The examiner 
explained that there was no urological disease and that there 
was no indication that the veteran would be unable to work.  
The examiner recommended that another echogram of the scrotum 
be performed for comparison with the previous echogram if the 
veteran's symptoms persisted.  

The evidence does not show that the veteran has complete 
atrophy of both testicles, for which a 20 percent rating 
would be warranted under DC 7523.  The veteran's main symptom 
is intermittent scrotal pain associated with back pain.  
Although he had bilateral hydroceles at one point, they were 
not found to be the cause of his symptoms.  Additionally, at 
his most recent VA examination, the veteran was not found to 
have any urological diseases.  Therefore, the Board finds 
that an increased initial rating for bilateral hydroceles and 
orchalgia associated with low back pain is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's bilateral hydroceles and orchalgia associated 
with low back pain do not warrant an initial compensable 
rating under DC 7523 for all periods of time since service 
connection was established.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Knee Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007) 
are applicable only in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional compensable 
disability.  

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a compensable limitation of flexion 
and a compensable limitation of extension of the same leg, 
the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the 
leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2005).  

The veteran's right knee disability is currently rated as 10 
percent disabling under DC 5260, which pertains to limitation 
of flexion of the leg.  38 C.F.R. § 4.71a, DC 5260 (2007).  
Diagnostic Code 5261, which contemplates limitation of 
extension of the leg, is also applicable in this claim.  
38 C.F.R. § 4.71a, DC 5261 (2007).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5257 
(recurrent subluxation or lateral instability), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrate any objective finding of dislocation, 
locking, subluxation, or instability of the right knee.  
Similarly, ankylosis of the right knee has not been 
demonstrated.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

The Board now turns to the various stages for consideration.  

1.  From June 12, 2001, to March 2, 2005 

From June 12, 2001, to March 2, 2005, the veteran's right 
knee disability was rated as noncompensable.  

On VA examination in September 2002, the veteran reported 
that he fell in 1994 and sustained an anterior cruciate 
ligament (ACL) tear.  He stated that he eventually underwent 
an ACL reconstruction in 1998 with a chondroplasty.  He 
currently complained of aching in the right knee on occasion 
when walking.  He reported no swelling, catching, or locking 
but stated that he had some painful giving away of the knee.  
Examination of the right knee revealed full range of motion 
at 140 degrees.  The veteran was stable to varus and valgus 
stressors and had negative Lachman, posterior drawer, and 
McMurray's examinations.  There was evidence of his ACL 
reconstruction on the right knee with a scar over the lateral 
aspect of the femur and anterior aspect of the tibia.  An x-
ray of the right knee showed ACL reconstruction with hardware 
in the femur and tibia with early degenerative changes.  The 
diagnosis was status post right knee anterior cruciate 
ligament reconstruction with some early degenerative changes.  

VA medical records dated from October 2003 to March 2005 show 
that the veteran received intermittent treatment for 
osteoarthritis of the knees.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examination, the veteran's right knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable rating.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating in 
this case.  Similarly, DC 5260 cannot serve as a basis for an 
increased rating in this case.  The flexion of the veteran's 
right knee would have to be limited to 45 degrees in order to 
warrant an increased rating of 10 percent.  Full flexion of 
140 degrees in the right knee, as demonstrated on the 
September 2002 VA examination, does not warrant a compensable 
rating under DC 5260.  

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Because 
he did not meet the criteria for a compensable rating under 
either of those diagnostic codes, separate ratings cannot be 
assigned.  The criteria for a compensable rating under both 
DC 5260 and DC 5261 have not been met.  Thus, there is no 
basis for a compensable rating under either of DC 5260 or DC 
5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  There is no evidence which suggests 
that on repetitive use the right knee would be restricted by 
pain or other factors to only 45 degrees flexion or 10 
degrees extension.  Thus, even considering the effects of 
pain on use, there is no probative evidence that the right 
knee is limited in motion to 10 degrees extension or 45 
degrees flexion, and thus the requirements for an increased 
rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds 
that the evidence does not show that any additional 
functional limitation would result in the veteran warranting 
any separate compensable ratings for limitation of extension 
and flexion. 

While the veteran complained of giving way of his knee, the 
objective examination did not find any instability or 
subluxation.  Therefore, the Board finds that the assignment 
of a rating under DC 5257 is not warranted because recurrent 
subluxation and lateral instability are not shown.

The criteria under DCs 5003 and 5010, which pertain to 
degenerative and traumatic arthritis, respectively, apply 
when limitation of motion would be noncompensable under a 
limitation of motion code and there is X-ray evidence of 
arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5010.  In this case, 
the veteran's right knee disability is noncompensable under 
DC 5260 and DC 5261, which are diagnostic codes predicated on 
limitation of motion.  The evidence shows a noncompensable 
level of limitation of motion because although the veteran's 
knee had full extension and flexion at the September 2000 
examination he had minimal limitation of movement in the 
treatment reports.  The veteran received intermittent 
treatment for osteoarthritis of the right knee from October 
2003 to March 2005.  On VA examination in September 2002, an 
X-ray of the right knee showed early signs of degenerative 
arthritis.  38 C.F.R. § 4.71a (2007).  A 10 percent rating 
for arthritis is only warranted under DCs 5003 and 5010 when 
the arthritis is established by X-ray evidence.  38 C.F.R. 
§ 4.71, DCs 5003, 5010.  Because there is X-ray evidence of 
degenerative arthritis, the Board finds that the veteran is 
entitled to an increased rating for his right knee disability 
due to arthritis because the evidence of record prior to 
March 2, 2005, includes X-ray evidence of arthritis.  In 
addition, the overall treatment reports show that it is as 
likely as not that the veteran experiences some minimal 
limitation of motion, including on repetitive use, that is 
less than that required for a compensable rating.

Accordingly, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's right knee 
disability warrants a 10 percent rating, but no higher, for 
the period under consideration.  The Board has resolved all 
doubt in favor of the veteran in reaching this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 
 
2.  From March  2, 2005, to Present 

From March 2, 2005, to the present, the veteran's right knee 
disability has been rated as 10 percent disabling.  

On VA examination in March 2005, the veteran's right knee was 
found to have no fluid or crepitus upon flexion and 
extension.  He complained that he felt that he had total 
weakness in his right knee due to the fact that he was afraid 
to rotate the leg inwards, so no McMurray's test was 
completed.  Due to the veteran's concerns of pain, the 
examiner was unable to attempt flexion with the foot 
stabilized with the Lachman test.  There was 130 degrees 
flexion.  The veteran indicated that the pain in his knee was 
located deep inside the knee itself and not near the bone of 
the patella.  He reported that the pain was located inferior 
to the patella.  He stated that his activities were limited 
by pain and that running aggravated the pain.  He denied any 
locking up but was concerned that any type of lateral 
movement of the knee could cause more serious injury to the 
leg.  An x-ray of the right knee revealed no evidence of 
acute bony injury or dislocations.  There were small spurs 
projecting from the margin of some of the articular surfaces 
of the right knee.  Post-surgical changes were noted, and 
there was evidence of a calcific-like density within the 
patellar tendon just below the patella that was consistent 
with calcific tendonitis.  The x-ray assessment was mild 
degenerative changes, calcific tendonitis in the proximal 
aspects of the patellar tendon, and post-surgical changes 
from repaired ACL.  The overall diagnosis was right knee pain 
secondary to a right ACL reconstruction.  

At an October 2006 VA examination, the veteran complained of 
daily pain in his right knee that had worsened and flared up 
with increased weightbearing or twisting.  He reported that 
he felt a sense of instability of his knee and that he 
experienced frequent swelling.  He stated that due to his 
knee condition, he was unable to run, had to limit his 
weightbearing, and had to miss a lot of days of work.  
Examination revealed full extension and 110 degrees flexion.  
His limited range of motion was due to painful motion.  He 
had no additional loss of range of motion due to weakness, 
fatigue, incoordination, instability, or repetitive motion.  
The diagnosis was status post ACL tear and medial meniscal 
and lateral meniscal tears.    

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examinations, the veteran's right knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable rating.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating in 
these cases.  Similarly, DC 5260 cannot serve as a basis for 
an increased rating in these cases.  The flexion of the 
veteran's right knee would have to be limited to 30 degrees 
in order to warrant an increased rating of 20 percent.  
Flexion of the right knee limited at most to 130 degrees, as 
demonstrated on the March 2005 VA examination, and 110 
degrees, as demonstrated on the October 2006 VA examination, 
does not warrant a compensable rating under DC 5260.  

The Board has determined that the veteran is not entitled to 
a compensable rating  under DC 5261.  Because he did not meet 
the criteria for a compensable rating under DC 5261, separate 
ratings cannot be assigned for limitation of flexion and 
limitation of extension.  The Board finds no basis for a 
compensable rating under either DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in March 2005 and 
October 2006, the veteran complained of flare-ups with 
increased weightbearing, running, or twisting.  However, even 
if the veteran experiences painful flare-up of his right knee 
disability, there is no evidence which suggests that on 
repetitive use the right knee would be restricted by pain or 
other factors to only 30 degrees flexion or 15 degrees 
extension, the criteria for a 20 percent rating, or 
restricted such that any separate compensable rating would be 
warranted.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the right knee is 
limited in motion to 15 degrees extension or 30 degrees 
flexion, and thus the requirements for an increased rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Furthermore, the Board finds that 
the evidence does not show that any additional functional 
limitation would result in the veteran warranting any 
separate compensable ratings for limitation of extension and 
flexion. 

There is x-ray evidence in this case that demonstrates that 
the veteran's right knee disability is manifested by 
arthritis.  Furthermore, the evidence shows a noncompensable 
level of limitation of motion.  The criteria under DCs 5003 
and 5010 apply when limitation of motion would be 
noncompensable under a limitation of motion code.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010.  In this case, the veteran's right 
knee disability is noncompensable under DC 5260 and DC 5261, 
which are the diagnostic codes predicated on limitation of 
motion.  On VA examination in March 2005, an x-ray showed 
mild degenerative changes of the right knee.  The veteran was 
assigned a 10 percent disability rating because there was x-
ray evidence of arthritis in the right knee, with a 
noncompensable level of limitation of motion shown.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  
Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2007).  The Board finds that the 
veteran is not entitled to an increased rating under DC 5257.  
Although the veteran complained of instability in his right 
knee at his October 2006 VA examination, there was no 
objective evidence of any recurrent subluxation or lateral 
instability of the right knee.  Therefore, neither an 
increased rating nor a separate compensable rating for his 
right knee disability based on instability or subluxation is 
warranted.  
  
In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's right knee 
disability did not warrant a rating in excess of 10 percent 
disabling for the period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001; rating 
decisions in December 2002 and November 2005; a statement of 
the case in August 2004; and supplemental statements of the 
case in November 2005 and August 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

  
ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  

An initial compensable rating for bilateral hydroceles and 
orchalgia associated with low back pain is denied.  

An initial 10 percent rating from June 12, 2001, to March 2, 
2005, for a right knee disability is granted.  

An initial rating in excess of 10 percent from March 2, 2005, 
to the present, for a right knee disability is denied.  



REMAND

Additional development is needed prior to further disposition 
of the claims being remanded.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion only when it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Regarding the veteran's claim for entitlement to service 
connection for a cervical spine disability, the veteran has 
been diagnosed with a congenital fusion of the neck with 
early degenerative changes.  An October 2006 VA medical 
opinion found that the early degenerative changes of the 
cervical spine were as likely as not due to the congenital 
fusion of the cervical spine based on the additional stress 
placed on the disk spaces above the fusion.  A disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute 
aggravation of the condition.  VAOPGCPREC 82-90 (July 18, 
1990); 56 Fed. Reg. 45711 (1990).

In June 2008 testimony before the Board, the veteran alleged 
through his representative that his cervical spine disability 
had been aggravated by service.  In order to make an accurate 
assessment of the veteran's entitlement to service connection 
for his disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the record.  The 
Board thus finds that an examination and opinion addressing 
whether the veteran's congenital fusion of the cervical spine 
was aggravated by service is necessary in order to fairly 
decide the merits of the veteran's claim.

Additionally, the veteran asserts that his low back 
disability has worsened since March 2005 and that he is 
entitled to an increased initial rating for his low back 
disability, currently rated as 40 percent disabling.  He also 
alleges that the 10 percent rating for his low back 
disability from the period of June 12, 2001, to March 2, 
2005, should have been higher.     

The veteran was last afforded a VA examination in March 2005.  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Although the veteran's examination is 
not unduly remote, the veteran indicated through his 
representative in a June 2008 hearing before the Board that 
his condition had worsened since the date of the latest 
examination and continues to worsen.  Because there may have 
been a significant change in the veteran's condition, the 
Board finds that a new examination is in order.
      
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
joints examination to determine the 
following:  

(a)  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
veteran's congenital cervical spine 
disability was aggravated (increased 
in disability beyond the natural 
progress of the condition) by his 
period of active service.  If 
necessary, the examiner should 
reconcile the opinion with any other 
medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The claims 
folder should be made available to 
the examiner for review and the 
examination report should note that 
review.  

(b) The examiner should determine 
both the current severity of the 
veteran's service-connected low back 
disability as well as review the 
claims file and determine the 
severity of the veteran's 
service-connected low back 
disability from the period between 
June 12, 2001, to March 2, 2005.    
               
2.  Then, readjudicate the claims for 
entitlement to service connection for a 
cervical spine disability and 
entitlement to an increased initial 
rating for a low back disability.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


